UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



CAROL MOSS, et al.,

       Plaintiffs,
               v.                                        Civil Action No. 11-994 (JEB)
DISTRICT OF COLUMBIA,

       Defendant.


                                  MEMORANDUM OPINION

       This matter is before the Court on the Report and Recommendation filed by Magistrate

Judge John M. Facciola on July 12, 2012. The 14-day period during which the parties may

file objections to the Report and Recommendation has expired, see Local Civil Rule 72.3(b), and

neither party has filed objections.

       Plaintiffs Carol Moss and her child A.M. filed a Motion for Summary Judgment seeking

reimbursement of the fees incurred by their attorney, Domiento C.R. Hill. See ECF No. 13.

Defendant filed an opposition to that Motion, as well as a Cross-Motion for Summary Judgment.

See ECF Nos. 14, 15. In determining whether the fees sought by Plaintiffs were reasonable,

Judge Facciola analyzed the complexity of the issues and determined that an hourly rate of

$247.50 – three-fourths of the Laffey rate – struck a fair balance. As Plaintiffs have already

received reimbursement for the bulk of the fees, Judge Facciola determined that Defendant must

reimburse Plaintiffs for the remaining $541.80, as set forth in the Report and Recommendation.

Having awarded a fee greater than the fee set forth in the DCPS Fee Guidelines, Magistrate

Facciola determined that Plaintiffs’ remaining claim, requesting declaratory relief regarding the

validity of the Guidelines, was moot and denied that portion of the Motion.

                                                 1
       After consideration of the Report and Recommendation of Magistrate Judge John M.

Facciola, the absence of any party’s objection thereto, the entire record before the Court, and the

applicable law, the Court will adopt Magistrate Judge Facciola’s Report and Recommendation

and grant Plaintiffs’ Motion in Part and deny Defendant’s Motion.

       A separate final order accompanies this memorandum



                                                     /s/ James E. Boasberg
                                                     JAMES E. BOASBERG
                                                     United States District Judge
Date: August 7, 2012




                                                 2